IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60303
                        Conference Calendar



DARRELL L. BANKSTON,

                                         Plaintiff-Appellant,

versus

ARIAN JOSEPH ALEXANDER, Etc.; ET AL.,

                                         Defendants,

ARIAN JOSEPH ALEXANDER, also known as Robert Alexander,
Correctional Guard; CHARLIE POPE, Deputy Warden,

                                         Defendants-Appellees.


                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 2:99-CV-321-PG
                       --------------------
                           June 18, 2002


Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Darrell L. Bankston, Mississippi state prisoner number

R1725, filed a complaint in the district court alleging that

correctional guard Arian Joseph Alexander used another inmate to

attack Bankston and that deputy warden Charlie Pope failed to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 01-60303
                                -2-

protect Bankston from the attack.    The parties consented to the

exercise of jurisdiction by the magistrate judge.    See 28 U.S.C.

§ 636(c).   The case was tried before a jury, which returned a

verdict in favor of the defendants.    The magistrate judge entered

judgment dismissing the complaint.    Bankston has appealed.

     Bankston contends: (1) that the jury verdict was contrary to

the evidence presented at trial; (2) that the verdict form was

misleading because it mischaracterized his claim against

Alexander as an excessive-force claim; and (3) that the

magistrate judge commented improperly during the trial that the

defendants were represented by a "distinguished" law firm.

Bankston has not provided the court with a trial transcript.     It

is the appellant’s responsibility to provide a transcript of all

relevant evidence to support his appellate argument.     See FED. R.

APP. P. 10(b)(2); Powell v. Estelle, 959 F.2d 22, 26 (5th Cir.

1992).   Bankston's failure to provide a transcript prevents this

court from reviewing these issues.    Accordingly, the appeal must

be dismissed in part.   See Richardson v. Henry, 902 F.2d 414, 416

(5th Cir. 1990).

     Bankston has not shown that the magistrate judge abused his

discretion by denying his motion for appointment of counsel.

See Branch v. Cole, 686 F.2d 264, 266 (5th Cir. 1982).     The

magistrate judge's order is affirmed.

     DISMISSED IN PART; AFFIRMED IN PART.